Title: Abigail Adams to Catherine Nuth Johnson, 13 March 1800
From: Adams, Abigail
To: Johnson, Catherine Nuth


				
					Dear Madam
					Philadelphia March 13 1800
				
				I received Your Letter with those inclosed from Berlin. I thank You for the entertainment which they have afforded me. those for Berlin arrived at a very fortunate time. I gave them with Some, which I had written, to the Prussian Consul who is returning immediatly to Berlin and who promissed to deliver them himself—
				I have delayed sooner replying to your Letter, that I Might have it in my power to request You to consider this House as your Home when you visit this city. I have a Bed at your service. Mrs smith who has been with me untill last week, has now gone to the Jersies, and

tho we give a Rent of two thousand seven Hundred Dollors a year for this House, we have but one spair Chamber in it, which we can offer to a Friend. the Rent is a very great imposition, but advantage was taken, of their being no other House in the city to let, So well calculated to accomodate the President, and the owner of the House very obligingly doubled the Rent upon us, when we came into it, refusing at the same time to make those repairs which, he ought to have considerd indispensable— necessity knows no Law, and we have been obliged to submit.
				The Roads are just at present so very bad that I should rather advise your waiting untill April when they will probably be more setled. I do not see any prospect of Congress rising untill June. Mrs smith experienced so Much inconvenience in going to the Jersies, that if I could have form’d an Idea of the travelling I should not have consented to her leaving me.
				I congratulate You upon the safety of mrs Helm, and upon becomeing a Grandmamma. I hope she is recovering from a situation which made me shuder when I read it— will not one of the young Ladies accompany you. Philadelphia is very Gay, tho I consider myself as very fortunate, in not being under any necisity of joining in the Parties, except in my own House. I am too old and infirm to go into public, and tho I have a high relish for society; one may be much in company; without what I term society—
				Present me kindly to Your Family.
				I am with sentiments of Regard / and Esteem Your &c
				
					A Adams
				
			